47 So.3d 882 (2010)
Edward ADAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-700.
District Court of Appeal of Florida, Fourth District.
October 20, 2010.
Rehearing Denied December 16, 2010.
Carey Haughwout, Public Defender, and Susan D. Cline, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Y. Mclntire, Assistant Attorney General, West Palm Beach, for appellee.
*883 PER CURIAM.
Affirmed. See Nelfrard v. State, 34 So.3d 221 (Fla. 4th DCA 2010).
TAYLOR, HAZOURI and CIKLIN, JJ., concur.